STATE OF NORTH CAROLINA
v.
WAIL BAKRI
No. COA08-853
Court of Appeals of North Carolina
Filed April 21, 2009
This case not for publication
Attorney General Roy A. Cooper, III, by Assistant Attorney General Lisa Bradley Dawson, for the State
Michael E. Casterline for defendant-appellant.
ROBERT C. HUNTER, Judge.
Following a guilty plea, defendant was convicted of one count of attempted trafficking in methamphetamine by possession and one count of attempted trafficking in methamphetamine by transportation. Defendant received two suspended sentences of twenty-nine to forty-four months imprisonment, and was placed on thirty-six months supervised probation, to begin after his release from the New Jersey Department of Corrections. From the judgment entered, defendant appeals.
Counsel appointed to represent defendant has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel has also shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, reh'g denied, 388 U.S. 294, 18 L. Ed. 2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court and a reasonable time in which he could have done so has passed. In accordance with Anders, we have fully examined the record to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. We conclude the appeal is wholly frivolous. Furthermore, we have examined the record for possible prejudicial error and found none.
No error.
Judges McGEE and JACKSON concur.
Report per Rule 30(e).